TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-15-00729-CV



                                       Jodi Regina Copley, Appellant

                                                     v.

                                       Jeffrey Kyle Frazier, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-FM-14-003767, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 Jodi Regina Copley, pro se, has filed a notice of appeal from a district court divorce

decree that ended her marriage to Jeffrey Kyle Frazier. Her opening brief was originally due on

February 29, 2016. After Copley failed to file her brief timely, the Clerk of this Court sent notice

to appellant on March 14, 2016, advising that her brief was overdue and that if she did not file a brief

or otherwise respond with a reasonable explanation for her failure by March 24, 2016, her appeal

would be subject to dismissal for want of prosecution.1 The March 24 deadline has passed, and to

date Copley has not filed a brief or otherwise responded. Accordingly, we dismiss this appeal for

want of prosecution.2



       1
          See Tex. R. App. P. 38.8(a)(1) (if appellant fails to timely file a brief, Court may dismiss
appeal for want of prosecution unless appellant reasonably explains the failure and appellee is not
significantly injured by that failure).
        2
            See id. R. 42.3(b), (c).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: May 25, 2016




                                              2